             Case 6:20-cv-00840 Document 1 Filed 09/15/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SOLAS OLED LTD.,

                       Plaintiff,                    Case No. 6:20-cv-840

               v.                                    JURY TRIAL DEMANDED

APPLE INC.,

                       Defendant.



                COMPLAINT FOR PATENT INFRINGEMENT AGAINST
                                APPLE INC.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. §1 et seq., in which Plaintiff Solas OLED Ltd. (“Plaintiff” or “Solas”)

makes the following allegations against Defendant Apple Inc. (“Apple” or “Defendant”):

                                       INTRODUCTION

       1.      This complaint arises from Apple’s unlawful infringement of the following United

States patent owned by Solas, which generally relates to touchscreen technology: United States

Patent No. 7,868,880 (“’880 Patent”) (collectively, the “Asserted Patent”).

       2.      OLED displays are revolutionizing electronic devices today. Devices using OLED

displays enhance a user’s viewing experience by allowing for the visual depiction of perfect blacks

as well as colors with high contrast––without distortion. OLED displays naturally emit light and

have the ability to turn off completely. Due to OLED display’s inherent design, devices are thinner,

lighter, and more flexible than ever before. This is because OLED displays use fewer components.

OLED displays are the trendiest and best displays available on the market today.




                                                 1
              Case 6:20-cv-00840 Document 1 Filed 09/15/20 Page 2 of 6




       3.        But just a few decades ago, OLED display technology was in its infancy. OLED

displays have since undergone significant improvements to enhance the user experience for

consumers throughout the world.

       4.        Due to the vision of the companies who developed and those who improved on

OLED display technology, this technology has enjoyed rapid developments and improvements.

Research and development engineers have logged hours and hours of work to push this technology

to the forefront of the display market today. Improvements to this technology can be highly

technical, for example, they can relate to improved designs to the operation of drive control to

improved designs of transistor array substrates. These advancements to the various aspects of the

technology—each building a little on a related advancement before it—get us to the highly

advanced state we enjoy today.

       5.        These achievements range from designing the fundamental building blocks, which

enable the operation of OLED display technology, to designing critical enhancements, which

improves important aspects of the user experience and functionality of the OLED display. This

infringement action is about the latter: patented improvements—which took years of research and

millions of dollars in investments to develop, and which are infringed by Apple’s Accused

Products here.

                                              PARTIES

       6.        Plaintiff Solas Ltd. is an Irish company, having its principal place of business at

Suite 23, The Hyde Building, Carrickmines, Dublin 18, Ireland. Solas is the sole owner by

assignment of all right, title, and interest in each Asserted Patent.

       7.        On information and belief, Defendant Apple Inc. is a publicly traded corporation

organized under the laws of the State of California, with its principal place of business at One




                                                   2
                Case 6:20-cv-00840 Document 1 Filed 09/15/20 Page 3 of 6




Apple Park Way, Cupertino, CA 95014.

                                  JURISDICTION AND VENUE

          8.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

          9.     This Court has personal jurisdiction over Apple in this action because Apple has

committed acts within this District giving rise to this action, and has established minimum contacts

with this forum such that the exercise of jurisdiction over Apple would not offend traditional

notions of fair play and substantial justice. Apple, directly and through subsidiaries or

intermediaries, has committed and continues to commit acts of infringement in this District by,

among other things, importing, offering to sell, and selling products that infringe the asserted

patent.

          10.    Venue is proper in this District under 28 U.S.C. §1400 (b). Apple is registered to

do business in Texas, and upon information and belief, Apple has transacted business in this

District and has committed acts of direct and indirect infringement in this District by, among other

things, importing, offering to sell, and selling products that infringe the Asserted Patent. Apple has

regular and established places of businesses in this District, including at 12545 Riata Vista Cir.,

Austin, Texas 78727; 12801 Delcour Dr., Austin, Texas 78727; and 3121 Palm Way, Austin,

Texas 78758. See Exhibits 1-4.

                                              COUNT I

                       INFRINGEMENT OF U.S. PATENT NO. 7,868,880

          11.    Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.




                                                   3
              Case 6:20-cv-00840 Document 1 Filed 09/15/20 Page 4 of 6




       12.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 7,868,880

(the “’880 Patent”), entitled “Display Apparatus and Drive Control Method Thereof.” The ’880

Patent was duly and legally issued by the United States Patent and Trademark Office on January

11, 2011. A true and correct copy of the ’880 Patent is attached as Exhibit 5.

       13.     On information and belief, Apple makes, uses, offers for sale, sells, and/or imports

certain products (“Accused Products”), including Apple Watch 3, Apple Watch 4, and Apple

Watch 5, that directly infringe, literally and/or under the doctrine of equivalents, at least claims 2-

40 of the ’880 Patent.

       14.     Apple also knowingly and intentionally induces infringement of at least claims 2-

40 of the ’880 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, Apple has had knowledge of the ’880 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’880 Patent, Apple continues to actively encourage and

instruct its customers and end users (for example, through user manuals and online instruction

materials on its website) to use the Accused Products in ways that directly infringe the ’880 Patent.

Apple does so knowing and intending that its customers and end users will commit these infringing

acts. Apple also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’880 Patent, thereby specifically intending for and inducing its

customers to infringe the ’880 Patent through the customers’ normal and customary use of the

Accused Products.

       15.     The Accused Products satisfy all claim limitations of at least claims 2-40 of the ’880

Patent. A claim chart comparing independent claims 2 and 25 of the ’880 Patent to a representative

Accused Product, the Apple Watch 5, is attached as Exhibit 6.

       16.     By making, using, offering for sale, selling and/or importing into the United States




                                                  4
              Case 6:20-cv-00840 Document 1 Filed 09/15/20 Page 5 of 6




the Accused Products, Apple has injured Solas and is liable for infringement of the ’880 Patent

pursuant to 35 U.S.C. §271.

        17.    As a result of Apple’s infringement of the ’880 Patent, Solas is entitled to monetary

damages in an amount adequate to compensate for Apple’s infringement, but in no event less than

a reasonable royalty for the use made of the invention by Apple, together with interest and costs

as fixed by the Court.

        18.    Apple’s infringing activities have injured and will continue to injure Solas, unless

and until this Court enters an injunction prohibiting further infringement of the ’880 Patent, and,

specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that come

within the scope of the patent claims.

                                    PRAYER FOR RELIEF

        WHEREFORE, Solas respectfully requests that this Court enter:

        a.     A judgment in favor of Solas that Apple has infringed, either literally and/or under

the doctrine of equivalents, the ’880 Patent;

        b.     A permanent injunction prohibiting Apple from further acts of infringement of

the ’880 Patent;

        c.     A judgment and order requiring Apple to pay Solas its damages, costs, expenses,

and pre-judgment and post-judgment interest for Apple’s infringement of the ’880 Patent; and

        d.     A judgment and order requiring Apple to provide an accounting and to pay

supplemental damages to Solas, including without limitation, pre-judgment and post-judgment

interest;

        e.     A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Solas its reasonable attorneys’ fees against Apple; and




                                                 5
              Case 6:20-cv-00840 Document 1 Filed 09/15/20 Page 6 of 6




        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                 DEMAND FOR JURY TRIAL

        Solas, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of any

issues so triable by right.


Dated: September 15, 2020                     Respectfully submitted,

                                              By: /s/ Reza Mirzaie
                                              Reza Mirzaie (CA SBN 246953)
                                              Paul A. Kroeger (CA SBN 229074)
                                              Philip X. Wang (CA SBN 262239)
                                              Kent N. Shum (CA SBN 259189)
                                              Jonathan Ma (CA SBN 312773)
                                              RUSS AUGUST & KABAT
                                              12424 Wilshire Blvd., Ste. 1200
                                              Los Angeles, CA 90025
                                              Telephone: (310) 826-7474
                                              Facsimile: (310) 826-6991
                                              Email:      rmirzaie@raklaw.com
                                                            pkroeger@raklaw.com
                                                           pwang@raklaw.com
                                                           kshum@raklaw.com
                                                           jma@raklaw.com

                                              Attorneys for Plaintiff Solas OLED Ltd.




                                                 6
